Title: To James Madison from Francis Corbin, 20 October 1816
From: Corbin, Francis
To: Madison, James



Dear Sir
The Reeds, Virginia Wh: Ch: Po: Off: Ocr. 20th. 1816

Some years ago a Pipe of my Port Wine strayed up to Alexandria instead of being landed at Norfolk.  As it was troublesome to get it round, and I knew it to be superior to any that could be imported in the ordinary way, I offered it to General Washington and Mr. Fitzhugh at prime Cost, charges &c.  The latter took it and divided it.  It proved to be as I expected, & they wished for more.  A similar accident has again occurred.  A Pipe has arrived at Alexa. for me, the Duty on which I have directed Mr. M’Kenna the Cashier of the Bank of Alexa. to pay.  If a Pipe of such Wine be agreeable to you I beg leave to offer it on the same terms and with the same friendly motives of Respect, and no other, with which I offered it to Genl. W. and Mr. F.
The Pipe is inclosed, as usual with my wine, in an outward Case to guard against tricks, and contains generally 135 to 140 Gallons.  The Cost of it at Porto was £52. 10. Stg.  With all other charges of Insurance & cta., exclusive of Duties, it will mount up to near or about £60 Sterling.  Should you choose to take it Mr. M’Kenna will send it to the City.  If you do not choose it, I beg again that you will ascribe my offer of it to that great Respect and Sincere friendly Regard, with which I am, and have ever been, Dear Sir, Your Much Obliged and Mo: faithful Servt.

Francis Corbin


P. S.  Be pleased, Sir, to present my respectful Compts. to Mrs. Madison and my regards to Mr. Todd if he be with you.

